HOLMES, Circuit Judge
(dissenting).
I think the judgment should be reversed and the cause remanded for trial on the merits. This means a jury trial upon the factual issue presented by the complaint and answer. The jury question is whether or not at the time of the compromise settlement there was a bona fide dispute as to *129liability. If there was not such a dispute, the agreed judgment cannot stand under the laws of Louisiana when the judgment was entered. Puchner v. Employers’ Liability Assurance Corporation, 198 La. 921, 5 So.2d 288.
The district court, after stating that it knew the fine personal reputation and high professional standing of one of the doctors,1 and after finding that there was a dispute as to liability, did not put its decision on that finding, -but dismissed the plaintiff’s action solely because he failed to offer to return the settlement money. This court rejects the reason for the decision but lets the decision stand.
No one can read the pleadings in this case without knowing what the plaintiff was claiming, his claim being that “the attempted compromise was based upon speculation as to the extent and duration of petitioner’s disability.” He alleged that the accident and injury were admitted by the defendants, but that “there was a dispute as to the extent and duration of plaintiff’s disability.” 2 Again the plaintiff alleged in paragraph 12 that the proper compensation was $20 per week but that the settlement allowed only $10.20 per week, which was not substantially in accordance with the compensation law. If the pleadings were to be construed strictly against the pleader, I agree that language could be found in the complaint which might serve to support the majority opinion, but I think the rule of strict construction against the pleader was (wisely or -unwisely) abolished by the Federal Rules of Civil Procedure.3
The public, including the state legislature, evidently was not pleased with the decision in the Puchner case, but experience teaches us that, where there is no real controversy between the parties, the approval of courts often becomes more or less a mere formality, and employees may soon find under too liberal an attitude toward settlements that there is a ceiling but no floor to workmen’s compensation for industrial injuries. Such legislative considerations aside, the act of 1942 was only prospective in its application, and the instant case must be determined under the doctrine of Puchner v. Employers’ Liability Assurance Corporation, supra.
The lower court, as we understand its opinion, D.C., 60 F.Supp. 542, held that the state law governed; that the ten-years statute of limitation applied; that the Louisiana law as it stood in 1938 prohibited settlements in compensation cases which involved speculation as to duration and extent of disabilities, although those involving bona fide disputes as to liability were lawful; that whether a settlement involved such speculation could only be determined after a trial on the merits in a suit attacking the settlement, and that, nevertheless, this action should be dismissed because of plaintiff’s failure to tender the sum of $3,-000.
The exception of no cause of action raised in the answer, but unknown to fed*130eral procedure under existing rules, was not sustained; no motion for a summary judgment was made, submitted, or decided; but the merits of the case seem to have been considered by the judge upon 'bill, answer, and exhibits, without oral testimony or af.fidavits, and without a jury. On appeal, this court, rejecting the basis of the trial court’s decision, decides the case on its merits de novo.

 A letter from whom was attached to the answer of defendant, but there was no proof introduced with reference to such letter or its contents.


 “The said joint petition and attempted compromise and the judgment of approval rendered thereon was an attempt to compromise under Sec. 17 of Act 20 of 1914 of Louisiana, as said Sec. 17 then read (in August, 1938). The accident and injury of September 15, 1938 was admitted by defendants in said joint petition, but there was a dispute as to the extent and duration of plaintiff’s disability. Defendants having admitted the accident and injury, and plaintiff having been actually and in fact disabled thereafter (although defendants denied that the disability resulted from the accident, contending merely that it was due to ‘other’ causes), and there was, therefore, no question but that the matter was within the Workmen’s Compensation Law of Louisiana, consequently the said purported compromise should be set aside, inasmuch as has already been shown, it was not substantially in accord with the various provisions of the Act as required by Sec. 17 thereof, from which we quote the following excerpt (prior to the 1942 amendment):
“ ‘But all agreements of settlement shall be reduced- to writing and shall be substantially in accordance with the various provisions of this Act, and shall be approved by the Court.' ” (Par. 15 of Complaint, p. 8 of Record.)


 Rule 1 of Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c.